IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,919



              EX PARTE TERRANCE JERMAINE BUNDAGE, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 924750 IN THE 230 TH DISTRICT COURT
                           FROM HARRIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to eighteen years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. The trial court has determined that trial counsel failed to timely file

a notice of appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-

time appeal of the judgment of conviction in Cause No. 924750 from the 230th Judicial District Court
of Harris County. Applicant is ordered returned to that time at which he may give a written notice

of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits

shall be calculated as if the sentence had been imposed on the date on which the mandate of this

Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative

steps to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Applicant’s remaining grounds are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).




Delivered: May 21, 2008
Do Not Publish